GREY CLOAK TECH INC.

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (this “Agreement”) is made and entered into
on September 25, 2015 (the “Effective Date”) by and between Grey Cloak Tech
Inc., a Nevada corporation (the “Company”) and The Dunn Group, LLC, a Minnesota
limited liability company (the “Consultant”). Each of the Company and the
Consultant shall be referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Company is engaged in the detection of advertising click fraud and
clean advertising (CleanStreamAdstm) business;

 

WHEREAS, the Consultant through its principal, Brian J. Dunn (“Dunn”) has
commercial experience in a variety of business segments related to the business
of the Company;

 

WHEREAS, the Company wishes to engage the consulting services of Consultant; and

 

WHEREAS, Consultant wishes to provide the Company with consulting services.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficient
of which is hereby acknowledged, the Parties hereto hereby agree as follows:

 

1. CONSULTING SERVICES

 

The Company hereby authorizes, appoints and engages the Consultant to perform
the following services in accordance with the terms and conditions set forth in
this Agreement (the “Consulting Services”) and the Consultant agrees to provide
the Consulting Services through Dunn:

 

A.                assist the Company is promoting its “Fraudlytic” software and
services, including the Company’s CleanStreamAdstm services;

 

B.                 assist the Company is developing a comprehensive “go to
market” strategy for its “IP Reputation System”;

 

C.                 participate in the acquisition of IP addresses for the IP
Reputation System by managing the overall strategy and sales effort for
acquisition of those IP addresses;

 

D.                provide services consistent with the daily operations of the
Company, including but not limited to the negotiation of contracts with clients;
and

 

Page 1 of 7

 

E.                 undertake such duties and exercise such powers in relation to
the Company and its business as the Company’s Board of Directors shall from time
to time assign.

 

2. TERM OF AGREEMENT

 

A. Term. This Agreement is effective on the Effective Date and will continue
until terminated pursuant to section 2(B) (the “Term”).

 

B. Termination. Either party may terminate this Agreement at any time upon
thirty (30) days prior written notice to the other party, or such shorter period
as the parties may agree upon.

 

C. Survival. The rights and obligations contained in sections 17 and 18 will
survive any termination or expiration of this Agreement

 

3. COMPENSATION TO CONSULTANT

 

The Consultant shall be compensated as set forth in Exhibit A.

 

4. REPRESENTATIONS AND WARRANTIES OF CONSULTANT

 

Consultant represents and warrants to and agrees with the Company that:

 

A. This Agreement has been duly authorized, executed and delivered by
Consultant. This Agreement constitutes the valid, legal and binding obligation
of Consultant, enforceable in accordance with its terms, except as rights to
indemnity hereunder may be limited by applicable federal or state securities
laws, and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditor’s rights
generally.

 

B. The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which Consultant is a party, or violate any
order, applicable to Consultant, of any court or federal or state regulatory
body or administrative agency having jurisdiction over Consultant or over any of
its property, and will not conflict with or violate the terms of Consultant’s
current employment or any consulting agreements to which Consultant is a party.

 

C. Consultant will disclose to any third party with which Consultant may have a
potential or actual conflict of interest, and will further disclose to any such
third party reasonably requested by the Company, the existence of Consultant’s
relationship with the Company pursuant to this Agreement. Consultant shall
provide copies of all such disclosure to the Company.

 

Page 2 of 7

 

D. Consultant has the qualifications and abilities to perform the Consulting
Services in a professional manner without the advice or control of the Company.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents, warrants, covenants to and agrees with Consultant
that this Agreement has been duly authorized, and executed by the Company and is
a binding obligation of the Company, enforceable in accordance with its terms,
except as rights to indemnity hereunder may be limited by applicable federal or
state securities laws, and except in each case as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditor’s rights generally.

 

6. INDEPENDENT CONTRACTOR

 

It is the express intention of the Parties that Consultant is an independent
contractor and not an employee, agent, joint venturer or partner of the Company.
Nothing in this Agreement shall be interpreted or construed as creating or
establishing the relationship of employer and employee between the Company and
Consultant or any employee or agent of Consultant. Both Parties acknowledge that
Consultant is not an employee for state or federal tax purposes. Consultant
shall retain the right to perform services for others during the term of this
Agreement. Consultant shall not be entitled to any of the benefits afforded to
the Company’s employees including, without limitation, workers’ compensation,
unemployment insurance, vacation or sick pay. Consultant’s services will be
performed with no direct supervision from the Company; and while the desired
result of Consultant’s services will be mutually agreed upon, the Company will
exercise no control or direction as to the means and methods for accomplishing
this result.

 

In the performance of Consultant’s services, the services and the hours
Consultant is to work on any given day will be entirely within Consultant’s
control. Consultant will perform its services for the Company in a workmanlike
manner and in accordance with applicable industry standards.

 

7. NOTICES

 

Any notice required or permitted by this Agreement shall be in writing and shall
be delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; or (iii) by facsimile transmission upon acknowledgment
of receipt of electronic transmission. Notice shall be sent to the addresses set
forth below or such other address as either party may specify in writing.

 

To the Company: Grey Cloak Tech Inc.

10300 W. Charleston

Las Vegas, NV 89135

Page 3 of 7

 

Attn: Fred Covely

Facsimile: (253) 679-9194

 

with a copy to: Clyde Snow & Sessions, PC

201 S. Main Street, 13th Floor

Salt Lake City, UT 84111

Attn: Brian A. Lebrecht

Facsimile: (801) 521-6280

 

To the Director: Brian J. Dunn

5 Circle East

Edina, MN 55436

Email: brian@thedunngroup.com

 

8. ASSIGNMENT

 

Except as expressly permitted by this Agreement, neither party shall assign,
delegate, or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party. Subject to the
foregoing, this Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

10. CHOICE OF LAW AND VENUE

 

This Agreement and the rights of the Parties hereunder shall be governed by and
construed in accordance with the laws of the State of Nevada including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. Any action brought by any
Party hereto shall be brought within the State of Nevada, County of Clark.

 

11. ENTIRE AGREEMENT

 

Except as provided herein, this Agreement, including exhibits, contains the
entire agreement of the Parties, and supersedes all existing negotiations,
representations, or agreements and all other oral, written, or other
communications between them concerning the subject matter of this Agreement.
There are no representations, agreements, arrangements, or understandings, oral
or written, between and among the Parties hereto relating to the subject matter
of this Agreement that are not fully expressed herein. The terms of this
Agreement will govern all consulting services undertaken by the Consultant for
the Company.

 

12. SEVERABILITY

 

Should any provisions of this Agreement be held by a court of law to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

Page 4 of 7

 

 

13. CAPTIONS

 

The captions in this Agreement are inserted only as a matter of convenience and
for reference and shall not be deemed to define, limit, enlarge, or describe the
scope of this Agreement or the relationship of the Parties, and shall not affect
this Agreement or the construction of any provisions herein.

 

14. COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.

 

15. MODIFICATION

 

No change, modification, addition, or amendment to this Agreement shall be valid
unless in writing and signed by all Parties hereto.

 

16. ATTORNEYS FEES

 

Except as otherwise provided herein, if a dispute should arise between the
Parties including, but not limited to arbitration, the prevailing Party shall be
reimbursed by the non-prevailing Party for all reasonable expenses incurred in
resolving such dispute, including reasonable attorneys’ fees.

 

17. NON-COMPETE AND CONFIDENTIALITY

 

A. Consultant shall not, during the term of this Agreement and for a period of
one (1) year thereafter, for any reason, either directly or indirectly: (i)
become associated with, render services to, invest in, represent, advise or
otherwise participate in as an officer, employee, director, stockholder,
partner, promoter, agent of, consultant for or otherwise, any business which is
competitive with the business of the Company or any of its subsidiaries,
provided that Consultant may own equity of certain business entities engaging in
similar business as that of the Company subject to the prior approval by the
Board of Directors; (ii) for its own account or for the account of any other
person or entity, interfere with the Company’s relationship with any of its
suppliers, material customers, accounts, brokers, representatives or agents;
(iii) call on, solicit, or take away any of Company’s customers or potential
customers about whom Consultant became aware as a result of Consultant’s
services to the Company, either for Consultant or for any other person or
entity; or (iv) solicit or take away or attempt to solicit or take away any of
Company’s employees or contractors either for Consultant or for any other person
or entity.

 

B. Confidentiality. Consultant shall maintain in strict confidence all
information he has obtained or shall obtain from the Company which the Company
has

Page 5 of 7

 

designated as “confidential” or which is, by its nature confidential, relating
to the Company’s business, operations, properties, assets, services, condition
(financial or otherwise), liabilities, employee relations, customers (including
customer usage statistics), suppliers, prospects, technology, or trade secrets,
except to the extent such information (i) is in the public domain through no act
or omission of the Company, (ii) is required to be disclosed by law or a valid
order by a court or other governmental body, or (iii) is independently learned
by Consultant outside of this relationship (the “Confidential Information”).

 

3.3  Nondisclosure and Nonuse Obligations. Consultant will use the Confidential
Information solely to perform the Consultant Services for the benefit of the
Company. Consultant will treat all Confidential Information of the Company with
the same degree of care as Consultant treats his own Confidential Information,
and Consultant will use his best efforts to protect the Confidential
Information. Consultant will not use the Confidential Information for his own
benefit or the benefit of any other person or entity, except as may be
specifically permitted in this Agreement. Consultant will immediately give
notice to the Company of any unauthorized use or disclosure by or through him,
or of which he becomes aware, of the Confidential Information. Consultant agrees
to assist the Company in remedying any such unauthorized use or disclosure of
the Confidential Information.

 

3.4  Return of the Company Property. All materials furnished to Consultant by
the Company, whether delivered to Consultant by the Company or made by
Consultant in the performance of Consultant Services under this Agreement (the
“Company Property”), are the sole and exclusive property of the Company.
Consultant agrees to promptly deliver the original and any copies of the Company
Property to the Company at any time upon the Company’s request. Upon termination
of this Agreement by either party for any reason, Consultant agrees to promptly
deliver to the Company or destroy, at the Company’s option, the original and any
copies of the Company Property. Consultant agrees to certify in writing that
Consultant has so returned or destroyed all such the Company Property.

 

18. WORK FOR HIRE.

 

Consultant and the Company expressly agree that the Consulting Services is “work
made for hire,” and Consultant expressly waives and relinquishes any and all
authorship, copyright, ownership or other statutory or common law claims to the
Consulting Services or any copyrightable work derived therefrom, or any interest
or rights in any such work. Consultant further agrees that, in the event it is
subsequently determined by a court of competent jurisdiction or otherwise that
notwithstanding the foregoing language, Consultant retains any right, title or
interest in or to the Consulting Services or any copyrightable work derived
therefrom, or any interest or rights in any such work, Consultant irrevocably
agrees to sell, transfer and assign any and all such right, title and interest
to the Company immediately upon the Company’s request for the sum of One Dollar
($1.00).

Page 6 of 7

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

“Company” “Consultant”     Grey Cloak Tech Inc., The Dunn Group, LLC, a Nevada
corporation a Minnesota limited liability company         /s/ Fred Covely
                                   /s/ Brian J. Dunn
                                   By: Fred Covely Brian J. Dunn, Chief Manager
Its: President                   The undersigned principal of Consultant agrees
to bound personally by the provisions of Sections 17 and 18 to the same extent
as such provisions apply to Consultant.        
                                                            Brian J. Dunn  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 7

 

EXHIBIT A

 

COMPENSATION

 

The Company shall compensation the Consultant as follows:

 

1. Upon execution of this Agreement, the Company shall issue to Consultant
warrants to purchase one million (1,000,000) shares of the Company’s common
stock (the “Warrants”) in the form attached hereto as Exhibit B.

 

2. During the term of this Agreement and the six (6) month period following the
termination of this Agreement (the “Tail Period”), Consultant shall receive a
ten percent (10%) commission on all (i) “Fraudlytic” software sales, (ii)
CleanStreamAdstm services sales, and (iii) IP Reputation sales, that are a
direct a result of Consultant’s efforts.

 

3. During the term of this Agreement and the Tail Period, in the event
Consultant is involved in locating or identifying a third-party company, venture
capital firm or financial institution which enters into a transaction with the
Company (on terms acceptable to the Company in its sole and absolute discretion)
as a direct result of Consultant’s efforts, Consultant shall receive a fee equal
to three percent (3%) of the value thereof to the Company.

 

4. During the term of this Agreement and the Tail Period, in the event a
third-party acquires of all or substantially all of the equity interests of the
Company, or all or substantially all of the assets of the Company (on terms
acceptable to the Company, its Board of Directors and shareholders, in their
sole and absolute discretion), Consultant shall receive a fee equal to (i) three
percent (3%) of the consideration received by the Company or its shareholders if
the aggregate consideration is four hundred million dollars ($400,000,000) or
less, or (ii) four percent (4%) of the consideration received by the Company or
its shareholders if the aggregate consideration is exceeds four hundred million
dollars ($400,000,000), in the same form as the consideration received by the
Company or its shareholders.

 



 

 